


EXHIBIT 10.1


FORM OF INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated and effective as of                 ,
2013, is made by and between (1) AK Steel Holding Corporation (“Holding”) and AK
Steel Corporation (the “Corporation,” and with Holding, the “Company”) and (2)
         (the “Indemnitee”).


I.     RECITALS
A.    It is in the best interests of stockholders and the promotion of good
corporate governance that corporations retain and attract the most capable
persons available to serve as their directors and officers. Corporations’
efforts to retain and attract such persons have been undermined by a substantial
increase in corporate litigation that subjects directors and officers to great
personal financial risks resulting from their service as directors and officers.
Such financial risks may bear no reasonable relationship to the compensation of
such directors and officers and the defense and/or settlement of the litigation
is often beyond the personal resources of directors and officers;
B.    The Company carries liability insurance to provide financial protection to
its directors and officers from the risks associated with such litigation, but
the liability insurance coverage available to the Company may be inadequate in
certain circumstances to cover all possible exposure for which a director or
officer should be protected. The Company believes that the interests of the
Company and its stockholders would best be served by a combination of such
insurance and the indemnification by the Company of the directors and officers
of the Company. It thus is now, and has always been, the express policy of the
Company to indemnify and advance expenses to its directors and officers to
provide them with the maximum protection permitted by law;
C.    The Company’s Restated Certificate of Incorporation, as amended and/or
restated (the “Certificate”) provides for the Company to indemnify its directors
and officers to the fullest extent permitted by law. The Certificate expressly
states that the indemnification provisions set forth in such Certificate are not
exclusive, and contemplate that contracts may be entered into between the
Company and its directors and officers with respect to indemnification;
D.    The Delaware General Corporation Law (the “DGCL”), under which the Company
is organized, empowers the Company in Section 145 to indemnify its current and
former officers, directors, employees and agents and persons who serve or have
served, at the request of the Company, as the directors, officers, employees or
agents of certain other entities, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
E.    Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
stockholders and corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate that each director shall be
exculpated from such liability to the maximum extent permitted by law;
F.    The Board of Directors has determined that contractual indemnification as
set forth in this Agreement is not only reasonable and prudent, but also
promotes the best interests of the Company and its stockholders;
G.    The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company; and
H.    Indemnitee is willing to serve, continue to serve, or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity provided for in this Agreement.
II.     TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
A.    Indemnification Obligation.
1.    To the fullest extent permitted by law, including the laws of the State of
Delaware, the Company shall indemnify Indemnitee if Indemnitee was or is a
party, or is threatened to be made a party, to any threatened, pending or
completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter referred

- 1-



--------------------------------------------------------------------------------




to collectively as “Indemnified Proceeding”), by reason of the fact that
Indemnitee is, was or has agreed to serve in any of the capacities set forth
below, or by reason of any action alleged to have been taken or not taken in any
such capacity. Such capacities (hereinafter referred to as “Indemnified
Capacities”) are as follows:
a.    a director, officer, employee or agent of Holding and/or the Corporation;
or,
b.    a director, officer, employee or agent of a wholly-owned subsidiary of
Holding and/or the Corporation; or,
c.    so long as the Indemnitee is serving at the request of Holding and/or the
Corporation, a director, officer, employee, agent or other similar capacity
(which, for purposes of this Agreement, shall include a trustee, partner,
manager or similar capacity) of any other corporation, partnership, joint
venture, trust, employee benefit plan, or other enterprise in which Holding or
the Corporation has an affiliation or interest;
2.    To the fullest extent permitted by law, the indemnification provided by
this Agreement shall be from and against all expenses, attorneys’ fees, costs,
judgments, fines, penalties, amounts paid in settlement, and other liabilities
which have been actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Indemnified Proceeding, and any
appeal therefrom (hereinafter referred to collectively as “Indemnified
Expenses”). For the purpose of avoidance of doubt, the foregoing indemnification
obligation is intended to include, but not be limited to, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duty to
the fullest extent permitted under Section 102(b)(7) of the DGCL.
3.    The Company further shall indemnify Indemnitee against any Indemnified
Expenses, regardless of the nature of the proceedings in which the Indemnified
Expenses were incurred, if such Indemnified Expenses would have been covered
under the directors and officers liability insurance policies secured by the
Company to provide coverage to Indemnitee in effect on the effective date of
this Agreement or any other such insurance polices which become effective on any
subsequent date.
4. In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy. The Indemnitee
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Company shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.
B.    Limitation on Indemnification. Notwithstanding any other provision in this
Agreement to the contrary, the Company’s obligation to indemnify Indemnitee is
limited as follows:
1.    Indemnification under this Agreement shall only be provided if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.
2.    Indemnification under this Agreement shall be made by the Company only
upon a determination that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the qualifications required under
Section II.A, above, and the applicable standard of conduct set forth in this
Section II.B.
3.    The Company shall not be obligated pursuant to this Agreement to indemnify
Indemnitee:
a.     with respect to what would otherwise be an Indemnified Expense under this
Agreement if, and to the extent that, Indemnitee is entitled to and receives
payment with respect to such Indemnified Expense under any insurance policy,
contract, or other agreement;
b.     with respect to an action, suit or proceeding initiated by Indemnitee,
unless such action, suit or proceeding was authorized or consented to by the
Board of Directors of the Company; provided, however, this Section II.B.3.b
shall not apply to an action, suit or proceeding brought to establish or enforce
a right to indemnification under this Agreement;
c.    for amounts paid in settlement of any Indemnified Proceeding without the
Company’s prior written consent, which consent shall not be unreasonably
withheld;
d.    for any payment or accounting of profits arising from the purchase or sale
by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any similar successor
statute; provided, however, that nothing in this subsection (d) is intended to
or shall be

- 2-



--------------------------------------------------------------------------------




interpreted to excuse the Company from indemnifying Indemnitee for attorneys’
fees and other reasonable expenses incurred in defending Indemnitee against any
such claim under Section 16(b) if and to the extent the Company would otherwise
have an obligation to do so under this Agreement;
e.    for any reimbursement of the Company by the Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including without limitation under the Sarbanes-Oxley
Act of 2002); or,
f.    with respect to Indemnified Expenses incurred by the Indemnitee in
connection with an action, suit or proceeding instituted by the Indemnitee to
establish or enforce a right to indemnification under this Agreement if a court
of competent jurisdiction determines that such action, suit or proceeding was
not instituted in good faith or was frivolous.
4.    In the case of any action or suit by the Company seeking to procure a
judgment in its favor against Indemnitee by reason of the fact that Indemnitee
is or was serving in an Indemnified Capacity, no indemnification shall be made
with respect to any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Company pursuant to a final judgment not
subject to further appeal unless, and only to the extent that, the Delaware
Court of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity with respect to such portion of the Indemnified Expenses
which the Delaware Court of Chancery or such other court shall deem proper.
C.    Successful Defense; Partial Indemnification.


1.For purposes of this Agreement, if any Indemnified Proceeding is dismissed or
otherwise disposed of without (a) the disposition being adverse to Indemnitee,
(b) an adjudication that Indemnitee was liable to the Company, (c) a plea of
guilty by Indemnitee, (d) an adjudication that Indemnitee did not act in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, or (e) with respect to any criminal action or
proceeding, an adjudication that Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful, Indemnitee shall be considered for the
purposes of this Agreement to have been wholly successful with respect to such
Indemnified Proceeding. The termination of an Indemnified Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the person did
not act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, or with respect to any
criminal action or proceeding, an adjudication that Indemnitee had reasonable
cause to believe Indemnitee’s conduct was unlawful.


2.    To the extent that an Indemnitee has been successful on the merits or
otherwise in defense of any Indemnified Proceeding, or in defense of a claim,
issue or matter in such Indemnified Proceeding, the Indemnitee shall be
indemnified against Indemnified Expenses actually and reasonably incurred by
Indemnitee in connection with such proceeding. If Indemnitee is entitled under
any provision of this Agreement to indemnification for some or a portion of the
expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any action, suit, proceeding or investigation, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses to which Indemnitee is
entitled.
D.     Advance Payment of Expenses; Defense of Claim.
1.    Indemnified Expenses shall be paid by the Company in advance of the final
disposition of the Indemnified Proceeding in connection with which they were
incurred within thirty days after receipt by the Company of (i) a statement or
statements from Indemnitee requesting such advance or advances, with appropriate
and reasonable documentation showing that such Indemnified Expenses have been
incurred, and (ii) an undertaking by or on behalf of Indemnitee to repay such
amount or amounts if and to the extent that it shall ultimately be determined
that Indemnitee is not entitled to be indemnified by the Company as authorized
by this Agreement. Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.
2.    In the event the Company shall be obligated under this Agreement to
indemnify Indemnitee with respect to Indemnified Expenses, and timely satisfies
its obligation to do so, the Company shall be entitled to assume the defense of
the Indemnified Proceeding in connection with which the Indemnified Expenses
were incurred, with counsel reasonably

- 3-



--------------------------------------------------------------------------------




acceptable to Indemnitee, upon the delivery to Indemnitee of written notice of
its election to do so; provided, however, the Company shall not settle any
Indemnified Proceeding in any manner that would impose any non-indemnifiable
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which consent shall not be unreasonably withheld. After delivery of
notice, approval of counsel by Indemnitee, and the retention of such counsel by
the Company, the Company subsequently will not be liable to Indemnitee under
this Agreement for any fees or expenses incurred by Indemnitee with respect to
other counsel in the same Indemnified Proceeding; provided, however, that (1)
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Indemnified Proceeding at Indemnitee’s own expense, and (2) if a conflict of
interest or position arises, or is reasonably likely to arise, with respect to
any significant issue between the Company and Indemnitee in the conduct of any
such defense, then Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Indemnified Proceeding at the Company’s expense.
E.
Procedure for Indemnification; Enforcement of Obligations.

1.    To obtain indemnification (which, for purposes of this Agreement, includes
the advancement of Indemnified Expenses) under this Agreement, Indemnitee shall
submit to the Company a written request for indemnification promptly following
receipt by Indemnitee of notice of the commencement of any Indemnified
Proceeding against Indemnitee. Indemnitee immediately shall co-operate with the
Company to provide, and to assist the Company to locate, such documentation and
information as is reasonably available and necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The failure by Indemnity
to timely notify the Company of the commencement of an Indemnified Proceeding
will not relieve the Company from any obligation it otherwise would have to
Indemnitee under this Agreement, except to the extent the Company is prejudiced
in the defense of such Indemnified Proceeding as a result of such failure.
2.    The Company shall determine and respond promptly, and in any event no
later than sixty days following receipt of a request for indemnification under
this Agreement, whether it will grant Indemnitee’s request. Any such
determination shall be made with respect to an Indemnitee who is a Director or
Officer at the time of such determination: (a) by a majority vote of the
directors who are not parties to the Indemnified Proceeding in question
(“Disinterested Directors”), even though less than a quorum, (b) by a committee
of Disinterested Directors designated by majority vote of Disinterested
Directors, even though less than a quorum, (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by independent legal
counsel in a written opinion, (d) by the stockholders, or (e) by a court of
competent jurisdiction.
3.    The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a timely request for indemnification pursuant
to this Section II.E., and the Company shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption. Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Company overcomes such presumption by
clear and convincing evidence.
4.    The right to indemnification under this Agreement shall be enforceable by
Indemnitee in any court of competent jurisdiction if the Company denies such
request, in whole or in part, or fails to respond within such sixty-day period.
Neither the failure of the Company to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances, nor the fact that there has been an actual determination by the
Company that indemnification of Indemnitee is not proper, shall be a defense to
the action or create a presumption that Indemnitee is or is not entitled to
indemnification. The Indemnitee’s expenses (including attorneys’ fees) incurred
in connection with successfully establishing Indemnitee’s right to
indemnification, in whole or in part, in any such proceeding or otherwise shall
also be indemnified by the Company.
F.    Change in Control
1.    If a Change in Control (as defined below in this Section F) occurs and
results in individuals who were directors prior to the circumstances giving rise
to the Change in Control ceasing, for any reason, to constitute a majority of
the Board of Directors of the Company, the determination set forth above in
Section E whether to provide indemnification shall be made by independent legal
counsel and not by the then-Board of Directors. Under such circumstances, the
independent legal counsel shall be selected jointly by counsel for the Company
and counsel for the Indemnitee (whether Indemnitee is a director or an officer)
whose request for indemnification is to be determined. If the parties’ counsel
cannot agree upon the selection of independent legal counsel within fourteen
calendar days of the request by Indemnitee for indemnification, the Indemnitee’s
counsel may request that the presiding judge for the United States District
Court for the Southern District of Ohio select such independent counsel and both
the Company and Indemnitee agree to be bound by such selection. The Company
agrees to pay the reasonable fees of the independent legal counsel and fully
indemnify

- 4-



--------------------------------------------------------------------------------




such counsel against any and all expenses (including attorney’s fees), claims,
liabilities and damages arising out of or relating to this Agreement or the
independent legal counsel’s engagement pursuant to this Agreement.
2.    A “Change in Control” shall be deemed to have occurred if:
(a)    any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan in which employees of the Company participate)
becomes the Beneficial Owner, directly or indirectly, of securities of Holding
representing forty percent (40%) or more of the combined voting power of
Holding’s then outstanding voting securities; or
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board -- including for this purpose any
new Director of Holding (other than a Director designated by a person who has
entered into an agreement with Holding to effect a transaction described in
clauses (a) or (c) of this Subsection F(2)) whose election by the Board or
nomination for election by the stockholders of Holding was approved by a vote of
at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved -- cease for any reason to constitute a
majority of the Board; or
(c)    there is a merger or consolidation of Holding or the Corporation with any
other corporation (other than a merger or consolidation which would result in
the voting securities of Holding or the Corporation outstanding immediately
prior thereto continuing to represent, either by remaining outstanding or by
being converted into voting securities of the surviving entity, at least fifty
percent of the combined voting power of the voting securities of the Holding or
the Corporation, as applicable, or such surviving entity outstanding immediately
after such merger or consolidation) or there is a complete liquidation of
Holding or the Corporation or sale or disposition by Holding or the Corporation
of all or substantially all of Holding’s or the Corporation’s assets.
G.    Other Definitions. For purposes of this Agreement, the following
definitions shall apply:
1.    The term “action, suit or proceeding” shall be broadly and reasonably
construed and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative.
2.    The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements or expenses, court costs, filing fees, appeal bonds, and other
out-of-pocket costs) in connection with either the investigation, defense or
appeal of a Indemnified Proceeding or a proceeding to establish or enforce a
right to indemnification under this Agreement, Section 145 of the General
Company Law of the State of Delaware, or otherwise.
3.    A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “in or not
opposed to the best interests of the Company” as referred to in this Agreement.
4.    The term “Beneficial Owner” shall have the meaning assigned to such term
in Rule l3d-3 of the General Rules and Regulations under the Exchange Act.
5.    The term “Company” shall be broadly and reasonably construed to refer to
both Holding and Corporation, collectively or in the alternative as appropriate
in the context of the particular clause or section of this Agreement in which
such term is use.
H.     Other Terms and Conditions.
1.    Severability; Savings Clause. The provisions of this Agreement are
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of any other provision. If any provision
or provisions of this Agreement shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify
Indemnitee as to Indemnified Expenses to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.

- 5-



--------------------------------------------------------------------------------




2.    Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
certified or registered mail, return receipt requested, to the parties at the
following addresses (or at such other addresses for a party as such party
subsequently specifies by like notice):        
If to the Company:
AK Steel Corporation
c/o General Counsel
9227 Centre Pointe Drive
               West Chester, Ohio 45069
If to Indemnitee:

3.     Nonexclusivity. The provisions for indemnification set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
have, including without limitation rights (a) under any provision of law, the
Company’s Certificate or By-laws, (b) in any court in which a proceeding is
brought, (c) as a result of or pursuant to a vote of the Company’s stockholders
or disinterested directors, or (d) in other agreements, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Company’s Certificate or By-laws or any other agreement shall adversely affect
the rights provided to Indemnitee under this Agreement.
4.    Interpretation of Agreement. It is understood that the parties intend this
Agreement to be interpreted and enforced so as to provide indemnification to
Indemnitee to the fullest extent now or hereafter permitted by law.
5.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.
6.     Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision (whether or not similar) nor
shall such waiver constitute a continuing waiver.
7.    Successor and Assigns. All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by, the parties to this Agreement and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by a
Change-of-Control or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
8.    Governing Law; Jurisdiction. This Agreement shall be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents and as if entered into and to be performed
entirely within Delaware. If a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Company of Indemnitee, then the
provisions regarding indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary. The parties to
this Agreement consent to the jurisdiction of any federal or state court of
competent jurisdiction in the states of Delaware and Ohio solely for the purpose
of any action brought to resolve a dispute arising under, or to enforce, this
Agreement.
9.     No Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment with Company.
10.    Indemnification Obligation Survives Termination. It is expressly
understood and agreed by the parties that the obligation of the Company to
indemnify Indemnitee survives the termination of Indemnitee’s service to the
Company as a director or officer with respect to acts or omissions of Indemnitee
while a director or officer of the Company and with respect to claims, issues or
matters arising from or in any way related to Indemnitee’s service as a director
or officer of the Company prior to such termination.
    

- 6-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


AK STEEL HOLDING CORPORATION


By ______________________________________
Name:
Title:
                        
AK STEEL CORPORATION


By ____________________________________
Name:
Title:


INDEMNITEE:


By ______________________________________
Name:



- 7-

